Citation Nr: 1434594	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  08-34 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.  

2.  Entitlement to service connection for bilateral ankle disability, claimed as secondary to service-connected right knee disability.  

3.  Entitlement to service connection for bilateral foot disability, claimed as secondary to service-connected right knee disability.  

4.  Entitlement to an increased evaluation for status post right total knee replacement, with history of Osgood Schlatter's disease, status post excised PLICA with degenerative changes, in excess of 10 percent prior to, and in excess of 30 percent from August 1, 2010.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1976.  

In March 2006, the Board denied, in part, service connection for a left knee disability.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from December 2007, November 2009 and May 2010 RO decisions.  In December 2007, the RO denied service connection for bilateral ankle and bilateral foot disabilities, denied an increase in the 10 percent evaluation then assigned for the right knee disability, and declined to reopen the claim of service connection for a left knee disability.  A notice of disagreement (NOD) was received in January 2008, a statement of the case (SOC) was issued in October 2008, and the appeal was perfected in November 2008.  By rating action in November 2009, the RO, in part, assigned a temporary total rating for right total knee replacement, a 100 percent schedular evaluation for one year following surgery, and a 30 percent schedular evaluation from August 1, 2010.  By rating action in May 2010, the RO, in part, denied entitlement to TDIU.  An NOD was received in May 2010, SOC was promulgated in July 2010, and the appeal was perfected in August 2010.  

In August 2012, the Board reopened the claim of service connection for a left knee disability and remanded all of the issues currently on appeal for additional development.  

Finally, in June 2014, the Board granted the attorney's request for an extension of time to submit additional argument and/or evidence.  In July 2014, the attorney submitted a Written Brief Presentation and requested that the Board expedite the Veteran's claim.  The attorney also indicated that he waived RO consideration of his additional arguments.  Accordingly, the Board interprets the attorney's request as a waiver of the remaining time granted by the extension.  

The issues of service connection for left knee, bilateral ankle and bilateral foot disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's right knee disability has been manifested by symptoms corresponding to a 30 percent evaluation and no higher, prior and subsequent to his total knee replacement surgery; functional limitation due to pain, weakness, incoordination, fatigability, repetitive use or during flare-ups commensurate with the criteria for a higher evaluation based on limitation of motion or instability is not demonstrated.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation to 30 percent, and no higher, for status post right total knee replacement, with history of Osgood Schlatter's disease, status post excised PLICA and degenerative changes prior to August 1, 2010 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003-5261 (2013).  

2.  The criteria for an evaluation in excess of 30 percent for status post right total knee replacement from August 1, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5055 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. §§ 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2007, May 2008 and January 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Furthermore, based on the communications sent to the Veteran and his representatives over the course of this appeal, he has shown actual knowledge of the evidence that he is required to submit in this case.  Based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail on his claim.  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was examined by during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  The Board finds that the VA examinations, in particular, the January 2013 examination were comprehensive in scope and adequate upon which to base a decision on the merits of the issue addressed in this appeal.  The reports included a detailed description of the Veteran's medical history, a discussion and analysis of the clinical findings, and provided a rational explanation for the conclusions reached.  

Finally, the case has been subject to prior Board remands.  The AMC has associated all available treatment records with the claims folder and obtained an adequate medical examination and opinion.  As such, the Board finds that, with respect to the issue addressed in this decision, the agency of AMC has substantially complied with the August 2012 remand orders and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue addressed in this decision is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Right Knee Disability

The Veteran contends that his right knee disability is more severe than is reflected by the staged 10- and 30 percent evaluations currently, and believes that a higher evaluation is warranted.  

Historically, service connection was established for the Veteran's right knee disability by rating action in November 2001, and was initially assigned a 10 percent rating under Diagnostic Codes (DC) 5003-5259 for arthritis with removal of symptomatic semilunar cartilage; effective from August 2, 1999.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  The Veteran did not appeal that decision, and the 10 percent rating remained in effect when his claim for increase was received in September 2007.  

By rating action in December 2007, the RO continued the 10 percent rating and the Veteran perfected an appeal from that decision.  In June 2009, the Veteran underwent total knee replacement, and was subsequently assigned a 100 percent convalescence rating under 38 C.F.R. § 4.30 from June 23, 2009 to August 1, 2009, a 100 percent schedular rating for one year under DC 5055 for prosthetic replacement of the knee, and the minimum rating of 30 percent from August 1, 2010.  Thus, the question to be resolved in this case is whether the Veteran is entitled to an evaluation in excess of 10 percent from the date of his claim for increase in September 2007 to June 2009, and to an evaluation in excess of 30 percent from August 1, 2010.  

Under DC 5259, the maximum rating for removal of symptomatic semilunar cartilage is 10 percent, and no higher.  Thus, this provision of the rating code will not provide a basis for a higher rating.  

Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a (2013).  

Under DC 5260, limitation of flexion of a knee warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees and a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71, DC 5260.  

Under DC 5261, limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, and a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71, DC 5261.  

The normal range of motion for a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

In this case, the Veteran was examined by VA four times during the pendency of this appeal.  Prior to his total knee replacement in June 2009, the Veteran's complaints and the clinical findings on examinations were not significantly different and was manifested principally by chronic pain, limitation of motion, stiffness, weakness, swelling and marked degenerative changes with varus deformities, but without locking, recurrent subluxation or dislocation.  Likewise, since his total knee replacement, the Veteran's complaints have been manifested principally by pain, stiffness and limitation of motion to a somewhat lesser extent than before his surgery.  

When examined by VA in September 2007, the Veteran ambulated with crutches due to surgery on his left foot several weeks earlier.  On examination, there were multiple arthroscopic scars about the patella and a 3/4 by 1/8 inch scar medial to the tibial tubercle.  The scars were stable, flesh colored and not tender or adherent, and there was no skin breakdown, ulcerations or keloid formation.  There was crepitation and slight pain on movement of the knee but no objective evidence of edema, effusion, instability, weakness or heat.  There was minimal tenderness at the medial joint line and the tibial tubercle was slightly enlarged but not tender.  Active flexion was from zero to 130 degrees with pain at the end point, and extension lacked 20 degrees.  There was no change in the ranges of motion with repetitive movement against resistance.  There was 10 degrees of varus deformity but no varus or valgus laxity, or muscle atrophy.  Strength and sensation was normal.  X-ray studies revealed degenerative changes in the medial and anterior compartments with a slight degree of varus.  The diagnoses included degenerative arthritis of the right knee.  

When examined by VA in April 2009, the Veteran was six weeks status post left total knee replacement.  The Veteran reported increased pain and swelling with changes in the weather or with increased activities, and relieved with rest, ice, topical creams, and methocarbamol.  The Veteran did not report any additional limitation of motion or functional impairment during flare-ups.  The Veteran reported that he could walk one block and a flight of stairs two times before having to rest.  The Veteran worked as a shop clerk for an energy company and reported that he previously worked in gas pipeline construction for the same company, but changed jobs because he was not physically able to work in construction due to bilateral lower extremity problems.  On examination, the Veteran walked with a cautious gait, seemingly favoring both knees.  There was 15 degrees of varus angulation and markedly increased bony mass and prominence of the bones of the right knee consistent with degenerative joint disease.  There was tenderness in the medial aspect of the knee, but no erythema, joint effusion or heat.  Flexion was from three degrees to 125 degrees with discomfort at the endpoints of movement.  There was no change in the ranges of motion on repetitive movement.  The knee was stable on medial-lateral and anterior-posterior stressing, and McMurray test showed moderate to severe discomfort.  X-ray studies revealed progressive severe degenerative changes, most pronounced in the medial compartment which had increased from the prior study, with complete loss of medial compartment cartilage, tricompartment spurring and varus deformity.  The diagnosis was degenerative joint disease of the right knee.  

Private medical records showed that the Veteran underwent right total knee replacement without complications in June 2009.  His post-operative course was uneventful, and the Veteran was up and walking with the aid of crutches on the second post-operative day.  

When examined by VA in February 2010, the examiner indicated that the claims file was reviewed an included a detailed description of the Veteran's complaints, medical history and current findings on examination.  The Veteran reported constant right knee pain (5/10), stiffness, swelling and lack of endurance, but denied any weakness, deformity, instability or give-way, locking, effusion, episodes of dislocation or subluxation, redness or heat.  He reported flare-ups of pain (8/10) two to three times a day, lasting for about an hour at a time, precipitated by squatting, kneeling or prolonged sitting for two hours which was relieved by getting up and moving around.  During flare-ups or on repetitive use, he reported being limited by pain, but not by weakened movement, excess fatigability (endurance), incoordination or functional loss.  The Veteran denied any need for adaptive devices.  

On examination, the Veteran was six foot one inch tall and weighed 421 pounds.  His gait and stance were unremarkable and he did not require use of ambulatory aids.  There was no swelling, tenderness, muscle spasm, joint laxity, atrophy or fibrous or bony residuals of fracture.  There was no objective evidence of painful motion, edema, instability, weakness, tenderness, redness, heat, abnormal movement or guarding.  There was some effusion in the knee, but no functional limitation on standing or walking.  There were no callosities, breakdown or abnormal shoe wear that would indicate abnormal weight bearing, and no constitutional signs consistent with inflammatory arthritis or objective evidence of pain.  Flexion of the knee was from zero to 125 degrees with full extension.  There was no varus or valgus motion in neutral position or in 30 degrees of flexion.  Lachman's test and anterior and posterior drawer sign were normal, and McMurray's test was negative.  Deep tendon reflexes were 2/4, and sensation was intact, and motor function was normal.  X-ray studies showed total knee replacement and patellar resurfacing with moderate suprapatellar joint effusion, anterior soft tissue swelling and a small osseous fragments adjacent to the lateral tibial condyle.  There was no evidence of acute fracture or dislocation.  

There was a faint, barely noticeable 7 by 1/8-cm curvilinear surgical scar secondary to the total knee replacement which was not tender or painful and not adherent to the underlying tissue.  The scar was smooth with no irregularity, atrophy, shininess or scaliness, and was not elevated, depressed or disfiguring.  The superficial scar was not deep or unstable and there was no frequent loss of covering, ulceration or breakdown of skin.  There was no underlying soft tissue damage, inflammation, edema or keloid formation and the skin color was the same as the surrounding area with no hypo- or hyperpigmentation.  There was no induration or inflexibility of skin in the area of the scar, or any limitation of motion or function associated with the scar.  

When examined by VA in January 2013, the examiner indicated that the claims file was reviewed an included a detailed description of the Veteran's complaints, medical history and current findings on examination.  The Veteran reported some discomfort in the right knee since his total knee replacement, but denied any functional impairment during flare-ups.  On examination, forward flexion was from zero to 90 degrees and extension was normal.  There was no objective evidence of painful motion, additional range of motion loss or functional impairment on repetitive movement.  There was no tenderness or pain to palpation of the joint line or soft tissue, and strength was normal on flexion and extension of the knee.  There was no anterior-posterior or medial-lateral instability or recurrent subluxation in the right knee.  The examiner opined that the Veteran's total right knee replacement did not impact on his ability to work.  

The evidentiary record also included numerous VA and private medical reports showing treatment for various maladies, including right knee symptoms from 2006 to the present.  Other than the reports for his total right knee replacement in June 2009, the records do not show any additional findings or abnormalities not described in the four VA examinations conducted during the pendency of this appeal.  

Prior to his total knee replacement in June 2009, limitation of flexion of the Veteran's right knee was to no less than 125 degrees (April 2009), which would not warrant a compensable evaluation under DC 5260.  However, extension of the Veteran's right knee was shown to be limited to 20 degrees when examined by VA in September 2007, which is commensurate with a 30 percent evaluation under DC 5261.  The April 2009 VA examination did not specifically indicate the Veteran's range of extension; the report showed only that flexion was from three to 125 degrees, therefore, the Board is unable to determine the actual degree of limitation of extension on the latter examination.  As there were no other examinations or medical reports that provided a description of the Veteran's range of motion of the right knee prior to his total knee replacement in June 2009, the Board finds that the preponderance of the evidence supports the assignment of a 30 percent rating, and no higher, under DC 5261 prior to August 1, 2010.  

Other potentially applicable rating codes which may provide a basis for assigning a higher evaluation prior to the Veteran's total knee replacement include DC 5256, which requires ankylosis of the knee joint.  Under DC 5257, a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability.  However, neither of these codes are applicable based on the facts of this case.  That is, the clinical findings did not show any evidence of instability, subluxation, locking or ankylosis.  Therefore, a higher evaluation under either of these rating codes is not possible prior to his total knee replacement.  

Concerning the claim for a rating in excess of 30 percent from August 1, 2010, the Board notes that the Veteran's right knee disability is now rated under DC 5055 for knee replacement, which provides for a 100 percent rating for one year following implantation of prosthesis.  A 60 percent rating is assigned with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 30 percent evaluation is warranted with intermediate degrees of residual weakness, pain or limitation of motion rated by analogy to DCs 5256, 5261 or 5262, and is the minimum rating for knee replacement.  

In this regard, the objective findings on the January 2013 VA examination did not reflect any of the signs or symptoms for a 60 percent rating under DC 5055.  That is, while the Veteran complained of constant right knee pain, the examiner reported that there was no objective evidence of painful motion or weakness in the right knee on examination.  Furthermore, there was no evidence of ankylosis (DC 5256) or nonunion of the tibia or fibula (DC 5262), and no limitation of extension (DC 5261).  Thus, there is no basis for the assignment of a rating in excess of 30 percent from August 1, 2010.  

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board has considered the Veteran's assertions that he has had chronic pain and limitation of motion in his knee since filing his claim for increase.  However, the objective findings on the VA examinations and private medical reports did not show any instability or subluxation in the right knee or more than moderate limitation of flexion and extension at anytime during the pendency of this appeal.  Furthermore, there was no objective evidence of any change in his range of motion on repetitive movement on the two VA examinations prior to his total knee replacement or any additional limitation of motion or functional impairment on the most recent VA examination in January 2013.  While the Veteran reported some functional impairment due to pain or during flare-ups when examined by VA in February 2010, the 100 percent schedular rating in effect at that time adequately compensated for any additional functional impairment.  

The Board recognizes that the Veteran has knee pain on a daily basis which impacts on his ability to engage in some activities.  However, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective evidence of any additional functional loss of use due to pain, on flare-ups or on repetitive use of the right knee prior to his total knee replacement in 2009, or subsequent to August 1, 2010.  Therefore, the Board finds that the level of functional impairment is adequately compensated by the 30 percent evaluations assigned for the relevant periods.  

The percentage ratings in VA's Schedule for Rating Disabilities represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  As there is no objective evidence of any additional functional loss of use due to pain or on flare-ups, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for a higher rating.  

Applying all of the appropriate diagnostic codes to the facts of this case, an objective assessment of the Veteran's impairment of the right knee does not suggest that he has sufficient symptoms so as to warrant an evaluation in excess of 30 percent prior to, or from August 1, 2010.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the manifestations of the Veteran's right knee disability are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to his service-connected disability are unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  


ORDER

An increased evaluation to 30 percent, and no higher, prior to August 1, 2010 is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.  

An increased evaluation in excess of 30 percent from August 1, 2010 is denied.  


REMAND

In the Written Brief Presentation, received in July 2014, the attorney argued that while the evidence of record included a July 2010 favorable private medical opinion relating the Veteran's left knee disability to service, that opinion was not considered by the VA examiner in January 2013, or addressed by the RO in the subsequent February 2013 supplemental statement of the case (SSOC).  The attorney noted that the Board reopened the claim based primarily on the private opinion and remanded the issue for an examination and medical opinion, with instructions that the examiner was to address the private opinion that the Veteran's right knee disability was due, in part, to an altered gait caused by the service-connected left knee disability.  Although the VA examiner indicated that the claims file was review, there was no mention of the July 2010 private opinion in the examiner's report, nor was the private opinion mentioned in the February 2013 SSOC.  

The attorney also noted that while the VA examiner stated that the "weight of the medical literature" did not support a nexus in the absence of a profound leg length discrepancy, the examiner did not cite to any specific reference material.  Thus, the Veteran could not be expected to respond to the SSOC without being informed of what medical literature the examiner was relying upon.  Because the Board's remand instructions were not complied with, the attorney argued that the appeal must be returned to the VA examiner for consideration of the favorable medical opinion and clarification as to what medical literature he was referring to in rendering his opinion.  

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In this case, the Board finds that the January 2013 VA examination was inadequate, and that further development is necessary to address all of the medical questions concerning the Veteran's theories of entitlement.  On remand, therefore, the claim file should be returned to the VA examiner who performed the January 2013 examination, if available, to provide an addendum opinion, that takes into account the July 2010 favorable private medical opinion.  

Finally, as to the attorney's assertion that if the private medical opinion currently of record does not contain sufficient detailed information, the RO should then obtain the Veteran's consent and contact the private physician to request a more detailed explanation to support his opinion, it should be noted that VA's duty to assist includes making reasonable requests for records from private healthcare providers, but does not extend to obtaining a clarifying opinion from private sources.  If the attorney believes that the current favorable private opinion "does not contain sufficient detail" to support the conclusions reached, particularly in light of his current argument that the VA opinion was lacking, it would be incumbent upon him to obtain a more detailed medical opinion and submitted to VA.  

Under the circumstances, the Board finds that the RO's failure to fully comply with the Board's remand instructions violates VA's duty to assist under 38 C.F.R. § 3.159 and, in this case, the holding in Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:  

1.  The claims file and a copy of this remand should be forwarded to the January 2013 VA examiner for an addendum opinion.  

The examiner should again review the claims file, to include the July 2010 private medical statement from Dr. Schiavone and any additional records obtained by this remand.  The examiner should provide an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current left knee, bilateral ankle or bilateral foot disability had its onset in or is otherwise medically related to service, including secondary to his service-connected right knee disability.  

2.  If the January 2013 VA examiner is not available, the Veteran should be scheduled for another orthopedic examination.  The claims folder must be made available to and reviewed by the examiner, and the report should indicate whether such review occurred.  Following a complete review of the claims folder and examination of the Veteran, the examiner should respond to the following:  

a)  Is it at least as likely as not that any identified left knee, bilateral ankle or bilateral foot disability had its onset in or is otherwise medically related to service?  

b)  If not, is it at least as likely as not that any identified left knee, bilateral ankle or bilateral foot disability is proximately due to, the result of, or aggravated by the service-connected right knee disability?  

c)  Is it at least as likely as not that the Veteran's service-connected disabilities (i.e., right knee disability, facial scarring, tinnitus, defective hearing and/or right tibial tubercle scar), singly or in combination renders him unable to secure or follow a substantially gainful occupation?.  If separate examinations are required, ensure that the general medical examination occurs last so that the examiner may review the conclusions of the other examiners.  


A fully articulated medical rationale for any opinions expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  

Notes: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

3.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the development requested herein above was conducted and completed in full.  In particular, the RO should ensure that the examiner has responded to all questions posed and provided an adequate rational for any conclusions reached.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).  

4.  After the requested development has been completed, the RO should readjudicate the merits of the claim.  This should include consideration of whether any current right knee, bilateral ankle or bilateral foot disability is proximately due to, the result of, or aggravated by the service-connected left knee disability.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


